Citation Nr: 1107774	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neurological disorder, to include a traumatic seizure disorder 
and Bell's Palsy.

2.  Entitlement to service connection for a neurological 
disorder, to include a traumatic seizure disorder and Bell's 
Palsy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision that declined to reopen the 
Veteran's previously denied service connection claim.

The Board observes that the issue on appeal was originally 
characterized as entitlement to service connection for epilepsy 
manifested by recurrent syncopal attacks.  However, in his most 
recent application to reopen his claim, the Veteran has submitted 
evidence showing that he has been diagnosed with and treated for 
other neurological disorders, including a traumatic seizure 
disorder and Bell's Palsy.  Accordingly, the Board has rephrased 
the issue as it appears on the title page of this decision.  38 
C.F.R. § 3.155(a) (2010); Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).  Notwithstanding those different diagnoses, however, the 
Board notes that the Veteran's current claim is predicated on the 
same factual basis and symptoms as his previously denied claim.  
Therefore, it is appropriate for the Board to consider this claim 
as a request to reopen that previously denied claim.  Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issue of entitlement to service connection for a neurological 
disorder is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  A December 1974 Board decision and an April 1997 RO rating 
decision denied and declined to reopen the Veteran's claim for 
service connection for a neurological disorder.  The Veteran did 
not appeal either decision.

2.  The evidence received subsequent to the last final denial of 
the Veteran's neurological disorder claim is new, and is also 
material because it raises a reasonable possibility of 
substantiating that claim.
CONCLUSIONS OF LAW

1.  The April 1997 rating decision that declined to reopen the 
Veteran's claim for service connection is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for a neurological disorder.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In December 1974, the Board denied the Veteran's claim for 
service connection for a seizure disorder (then claimed as 
syncopal episodes of undetermined etiology).  The Veteran did not 
appeal that decision.  Thereafter, in an April 1997 rating 
decision, the RO determined that new and material evidence had 
not been submitted and declined to reopen the Veteran's 
previously denied claim.  That decision also was not timely 
appealed.   

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the April 1997 decision, which declined to reopen the 
Veteran's claim for a neurological disorder, became final because 
the Veteran did not file a timely appeal.

A claim of entitlement to service connection may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed an application to reopen 
his claim in July 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the initial December 
1974 decision included a February 1973 pre-enlistment examination 
report in which the Veteran was noted to have a preexisting 
headache disorder that was not considered disabling.  

Additional evidence consisted of September 1973 service medical 
records, showing that the Veteran was hospitalized for "passing 
out spells," which were accompanied by symptoms of dizziness, 
sleepiness, shakiness, and stiffness.  The Veteran told his in-
service medical providers that had experienced periodic fainting 
spells since adolescence and had undergone a pre-service 
neurological consultation, which was negative for any clinical 
abnormalities.  Based on the Veteran's current symptoms and 
reported medical history, he was diagnosed with syncopal episodes 
of undetermined etiology.  However, the Veteran's in-service 
treating providers disagreed as to whether his current symptoms 
supported a diagnosis of seizure disorder. 

Subsequent service medical records, which were also considered by 
the December 1974 Board adjudications, showed the Veteran was 
referred to a medical evaluation board (MEB), which was also 
unable to determine the etiology of his syncopal episodes.  
Nevertheless, based on his reported history of periodic fainting 
spells since adolescence and pre-service neurological 
consultation, the MEB concluded that the Veteran's episodes had 
preexisted service and had not been aggravated therein.  The MEB 
also concluded that those episodes rendered the Veteran unfit for 
retention in service.  He was discharged in October 1973.

Also of record at the time of the December 1974 Board decision 
was a November 1973 VA medical report showing that, approximately 
one month after leaving service, the Veteran sought treatment for 
an apparent seizure.  However, that VA medical report did not 
contain an opinion regarding whether the Veteran's post-service 
seizure was related to his in-service treatment for syncopal 
episodes or any other aspect of his military service.

Based on the evidence then of record, the December 1974 Board 
adjudicators determined that the Veteran's syncopal episodes had 
preexisted service and had not permanently worsened during his 
period of active duty.  Consequently, his claim for service 
connection was denied.

The record thereafter shows that, in August 1988 and April 1992, 
the Veteran submitted applications to reopen his claim for 
service connection.  However, he did not provide any additional 
evidence in support of his claim and, thus, it remained denied.   

In his November 1996 application to reopen his claim, the Veteran 
asserted that he continued to experience periodic syncopal 
episodes with seizures that were caused or aggravated by his 
military service.  In support of his claim, he submitted VA 
medical records showing intermittent treatment for dizziness and 
loss of consciousness and a diagnosis of traumatic seizure 
disorder.  

While acknowledging that the Veteran had submitted new evidence 
of treatment for seizures and related symptoms, the RO 
adjudicators determined that the new evidence was not material to 
his claim as it failed to show that his preexisting disorder had 
been permanently aggravated by an injury or event in service.  
Consequently, the RO declined to reopen the Veteran's previously 
denied claim.

In support of his most recent application to reopen his claim, 
the Veteran has submitted private and VA medical records showing 
ongoing treatment for a traumatic seizure disorder and for head 
pain and numbness, diagnosed as right-sided Bell's Palsy.  He 
also has submitted written statements alleging that his current 
neurological problems are related to his period of active 
service.  

While the Veteran does not deny a pre-service history of 
headaches and syncopal episodes, he essentially contends that 
these symptoms permanently worsened in service to the point that 
he needed to be hospitalized.  He further asserts that, since 
leaving the military, he has experienced ongoing headaches, 
seizures, and related symptoms.  Additionally, the Veteran now 
maintains that, during one of his in-service "passing-out 
spells," he fell and sustained a closed-head injury, which 
caused or permanently aggravated his current seizure-related 
symptoms.  

The Board observes that the Veteran is competent to report that 
he fell and injured his head in service.  He is also competent to 
report a history of continuous head pain, seizures, and related 
symptoms, which are capable of lay observation.  Layno v. Brown, 
6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007).  Moreover, the Veteran's lay statements are presumed 
credible for the purpose of determining whether they are new and 
material.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the newly received post-service medical 
records, showing ongoing treatment for a traumatic seizure 
disorder and a new diagnosis of Bell's Palsy, combined with the 
recently submitted lay statements pertaining to an in-service 
head injury and a continuity of seizures and related symptoms 
since active duty, are both new and material.  That newly 
submitted clinical and lay evidence tends to corroborate the 
Veteran's contentions that he currently suffers from neurological 
problems that are related to his period of military service.  
Moreover, that new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, relates 
to unestablished facts necessary to substantiate the Veteran's 
claim, and raises a reasonable possibility of substantiating that 
claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new 
evidence suggests that the Veteran currently has a traumatic 
seizure disorder and a separately diagnosed neurological 
disorder, Bell's Palsy, which was not previously of record.  
Moreover, that newly submitted evidence suggests that the 
Veteran's current neurological problems permanently worsened in 
service, thus supporting a theory of service connection based on 
aggravation, which was not found not to exist at the time of the 
prior final Board and RO decisions.  That newly submitted 
evidence also supports an alternate theory of entitlement to 
service connection based on direct causation, which was not 
previously considered by VA adjudicators.  Bingham v. Principi, 
421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. 
App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307 (2006).  
Further, that new evidence is presumed credible for the purpose 
of determining whether it is material to the Veteran's claim.  

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
Veteran's claim relates to previously unestablished facts: 
competent evidence tending to show that his currently diagnosed 
seizure disorder and related neurological problems were either 
caused or permanently aggravated during his period of active 
service.  Therefore, the Board finds that new evidence, when 
presumed credible for the purpose of determining whether it is 
material, is material.  Accordingly, the Veteran's claim is 
considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a neurological disorder.  
To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
newly reopened claim for service connection for a neurological 
disorder.

Here, the Veteran contends that he currently suffers from 
seizures and related neurological problems that had their onset 
in service, when he reportedly fell and sustained a closed-head 
injury, which required inpatient treatment.  In the alternative, 
he asserts that his current neurological problems are 
manifestations of a head disorder and syncopal episodes, which 
preexisted service and underwent a permanent worsening during his 
period of active duty.  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the normal progress of the 
disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).  However, where the pre-service 
disability is shown to have increased in severity during service, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  That includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b) (2010).

In this case, the record shows that, on February 1973 pre-
induction examination, the Veteran reported a history of 
headaches.  Although contemporaneous clinical examination was 
negative for any findings of neurological abnormalities, the in-
service examiner assessed the Veteran with a preexisting head 
disorder, based on his reported history.  The Board recognizes 
that the Veteran's preexisting head disorder was not considered 
disabling and he was found to be fit for basic training and 
active service.  Nevertheless, in light of the abnormalities 
noted upon entry, the Board finds that the presumption of 
soundness is rebutted and the Board must consider whether the 
Veteran's preexisting head disorder was aggravated in service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The Veteran's service medical records show that in September 
1973, he was hospitalized after experiencing a series of four or 
five in-service syncopal episodes.  At that time, the Veteran 
reported that he had first experienced such episodes as an 
adolescent.  He added that, prior to entering service, he had 
undergone a private evaluation, which had been negative for any 
neurological abnormalities.  Nevertheless, the Veteran maintained 
that, throughout his teens and early 20s, he had experienced 
recurrent syncopal episodes at frequencies ranging from four per 
year to one to two per month.  He further indicated that, since 
his enlistment, the frequency of his syncopal attacks had 
increased.  The Veteran described his current attacks as 
"passing out spells," which were preceded by feelings of 
dizziness and sleepiness and manifested by sudden loss of 
consciousness and falls to the ground.  Additionally, 
eyewitnesses observed that the Veteran's in-service syncopal 
episodes were accompanied by stiffness and shakiness.  
Significantly, one of the Veteran's in-service treating providers 
opined that these episodes were characteristic of "seizure-like 
activity."  However, a different in-service medical provider 
disagreed that the Veteran's symptoms met the diagnostic criteria 
for a seizure disorder.  Neither in-service examiner offered an 
opinion as to the etiology of the Veteran's symptoms.

Following his hospitalization, the Veteran suffered an additional 
in-service syncopal attack.  He subsequently was referred to a 
MEB, which determined that his syncopal episodes had no known 
etiology, but nonetheless had preexisted service and not been 
aggravated therein.  The MEB further determined that those 
episodes rendered the Veteran unfit for retention in service.  He 
was subsequently discharged after less than four months of active 
duty. 

Post-service medical records show that shortly after leaving 
service, in November 1973, the Veteran was treated at a VA 
medical facility for an apparent seizure.  In a subsequent 
written statement, he reported seeking additional VA treatment, 
on an inpatient basis, in August 1974.  However, neither the 
Board nor the RO appears to have requested those hospitalization 
records.  On the contrary, only after the Veteran filed his 
application to reopen his claim in November 1996 did the RO 
request his VA medical records for the period beginning in 
December 1994.  Those records show periodic treatment for a 
seizure disorder resulting from head trauma of unspecified 
etiology.  Subsequent VA and private medical records show ongoing 
treatment for headaches, seizures, and related neurological 
symptoms, and diagnoses of seizure disorder and Bell's Palsy.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the Veteran's 
condition may be associated with service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
the purposes of a VA examination). 

The Board recognizes that the Veteran is competent, as a 
layperson, to give evidence about the seizures and related 
neurological symptoms that he has experienced both before, 
during, and after service.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, he has not been shown to have the requisite 
clinical training to provide an opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
statements, standing alone, are insufficient to a warrant a grant 
of service connection based on a theory of direct causation or 
aggravation.

In this case, the Veteran has not yet been afforded a VA 
examination to address the etiology of his current neurological 
disorders.  In light of his assertions of worsening syncopal 
episodes in service and a continuity of neurological problems 
since his period of active duty, the service medical records 
suggesting that he had a preexisting head disorder and syncopal 
episodes, which may have included seizures and were of unknown 
etiology, and the post-service medical records, showing that he 
currently suffers from a seizure disorder, Bell's Palsy, and 
related symptoms, it remains unclear to the Board whether any 
current neurological disorder was caused or permanently 
aggravated in service.  Accordingly, the Board finds that a 
remand for a VA examination and etiological opinion is needed in 
order to fully and fairly assess the merits of the Veteran's 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  That 
new VA examination and opinion should include a review of all 
pertinent evidence in the Veteran's claims folder.  38 C.F.R. 
§ 4.1 (2010).  

Finally, VA medical records appear to be outstanding.  In its 
prior December 1974 decision, the Board took note of the 
Veteran's assertion that he was hospitalized for seizures and 
related neurological problems at a VA hospital in Nashville, 
Tennessee, in August 1974.  However, it does not appear that any 
attempt to obtain any August 1974 VA hospitalization records was 
ever made.  Additionally, the record shows that, as of December 
2007, the Veteran was receiving periodic VA treatment for 
seizures and related neurological problems at the VA Medical 
Center in Memphis, Tennessee.  However, no VA records dated after 
that time have yet been associated with the claims folder.  Thus, 
as it appears that there may be subsequent VA medical records 
containing information pertinent to the Veteran's claim, the 
Board finds that efforts to obtain those records should be made 
on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Obtain and associate with the claims folder 
copies of the Veteran's medical records from 
the Nashville VA Hospital dated in August 1974 
and all medical records from the VA Medical 
Center in Memphis, Tennessee, dated after 
December 2007.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to assess the etiology of any 
current neurological disorder.  The examiner 
should review the claims folder and should note 
that review in the report.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all relevant evidence of 
record, including the service medical records, 
showing that the Veteran had a head disorder 
that preexisted service, but was not considered 
disabling, and that he subsequently sought 
treatment and received a medical discharge for 
syncopal episodes, which reportedly had their 
onset when he was an adolescent and became more 
frequent in service.  Additionally, the VA 
examiner should consider the service medical 
providers' disagreement as to whether the 
Veteran's in-service syncopal episodes were 
characteristic of seizures, and the post-
service private and VA medical records showing 
diagnoses of and treatment for traumatic 
seizure disorder, Bell's Palsy, and related 
neurological problems.  The VA examiner should 
also consider the Veteran's contentions that 
his current neurological problems were caused 
or permanently worsened by an in-service head 
injury, which he allegedly incurred after 
experiencing a syncopal episode and passing 
out.  Finally, the VA examiner should consider 
the Veteran's assertions regarding a continuity 
of neurological symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:  

a)  State whether there is clear and 
unmistakable evidence that the Veteran's 
syncopal episodes preexisted service.  

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that any preexisting neurological disorder, 
to include any head disorder or syncopal 
episodes, was aggravated or permanently 
worsened by a head injury incurred in 
service. 

c)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that any preexisting neurological disorder, 
to include any head disorder or syncopal 
episodes, was aggravated or permanently 
worsened by any other aspect of military 
service.

d)  State whether there is clear and 
convincing evidence that any preexisting 
neurological disorder, to include any head 
disorder or syncopal episodes, was not 
aggravated by service or that any increase 
in disability was due to the natural 
progression of the disease.

e)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that any current neurological disorder, to 
include a seizure disorder or Bell's Palsy, 
was caused or aggravated by an in-service 
head injury.

f)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that any current neurological disorder, to 
include a seizure disorder or Bell's Palsy, 
was caused or aggravated by the Veteran's 
in-service syncopal episodes or any other 
aspect of military service.  

3.  Then, readjudicate the claim.  If any aspect 
of the decision remains adverse to the Veteran, 
issue a supplemental statement of the case and 
allow the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


